Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 03/24/2021.
Claims 1-20 are pending.
Claims 1-20 have been amended.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C. 103, have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. See 35 U.S.C. 103 section for full mapping of claims 1, 8, and 15 limitations necessitated by applicant amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (“DE2: Dynamic ensemble of ensembles for learning nonstationary data”, 2015) hereinafter Yin, in view of Li et al (US Pub 20160078339) hereinafter Li.
Regarding claims 1, 8, and 15, Yin teaches a computer-implemented method, a non-transitory, computer readable medium storing one or more instructions executable by a computer system, and a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising (abstract, sections 1 and 4 teach a process for iteratively expanding an existing a “Dynamic Ensemble of Ensembles (DE2)” by forming interim ensembles of classifiers for improving “computational efficiency”, which is well-known in the art to be performed on a computer system including one or more processors communicatively coupled to memory (CRM)): 
obtaining a current ensemble model and a plurality of untrained candidate submodels (section 1, last paragraph, and section 4 teach a process for iteratively expanding an existing DE2 (obtaining a current ensemble model) with interim ensembles, wherein the interim ensembles include classifiers to be trained (and a plurality of untrained candidate submodels)); 
generating a first candidate ensemble model, wherein the first candidate ensemble model comprises the plurality of untrained candidate submodels (section 1, last paragraph, and section 4 teach creating one or more interim ensembles (generating a first candidate ensemble model) with classifiers to be trained (wherein the first candidate ensemble model comprises the plurality of untrained candidate submodels)); 
training, by at least one processor, the first candidate ensemble model to obtain a second candidate ensemble model (sections 1 and 4 teach interim ensembles including classifiers to be trained, and then “we train interim ensembles” (training…the first candidate ensemble model), thus giving trained one or more interim ensembles (to obtain a second candidate ensemble model) for improving “computational efficiency”, which is well-known in the art to be performed on a computer system including one or more processors (by at least one processor) communicatively coupled to memory); 
generating second candidate performance evaluation results for the second candidate ensemble model (sections 1 and 4 teach the trained “interim ensembles” are combined “according to their series performances” (generating second candidate performance evaluation results for the second candidate ensemble model) to determine interim ensemble weighting in the DE2); 
selecting an optimal candidate ensemble model with optimal performance from a group of candidate ensemble models, wherein the group of candidate ensemble models comprises the second candidate ensemble model, and wherein selecting the optimal candidate ensemble model is based on performance evaluation results of each candidate ensemble model in the group of candidate ensemble models, respectively (sections 1 and 4 teach the trained “interim ensembles” are combined “according to their series performances” to determine interim ensemble weighting in the DE2 (selecting an optimal candidate ensemble model with optimal performance from a group of candidate ensemble models, wherein the group of candidate ensemble models comprises the second candidate ensemble model), wherein dynamic weighted majority for interim ensembles includes favorably weighting better performing ensembles from “their series performances” more than that of other ensembles in the DE2 (wherein selecting the optimal candidate ensemble model is based on performance evaluation results of each candidate ensemble model in the group of candidate ensemble models, respectively) ); and 
updating the current ensemble model with the optimal candidate ensemble model, wherein the optimal performance of the optimal candidate ensemble model satisfies a predetermined condition (sections 1 and 4 teach “updating” the DE2 (updating the current ensemble model) with the newly weighted “interim ensembles” that are weighted “according to their series performances” (with the optimal candidate ensemble model), wherein dynamic weighted majority for interim ensembles includes favorably weighting better performing ensembles from “their series performances” more than that of other ensembles in the DE2 (wherein the optimal performance of the optimal candidate ensemble model satisfies a predetermined condition)).

a computer-implemented method, a non-transitory, computer readable medium storing one or more instructions executable by a computer system, and a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising (see mapping above) and by at least one processor (see mapping above), however Li teaches a computer-implemented method, a non-transitory, computer readable medium storing one or more instructions executable by a computer system, and a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: and by at least one processor (paragraphs 0016, 0079-0084 and Fig. 7 teach computer system with one or more processors and memories, such as CRM storing “computer-executable instructions”, to perform the methods disclosed in the embodiments including creating an “ensemble teacher model” and creating “a plurality of sub-DNN models” taught to be “untrained”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Li’s teachings of a computer system for filling an ensemble teacher model with “untrained” sub-DNN models and training the ensemble into Yin’s teaching of training and ranking interim ensembles for use in a 

Regarding claims 2, 9, and 16, the combination of Yin and Li teach all the claim limitations of claims 1, 8, and 15 above; and further teach wherein the first candidate ensemble model comprises at least two models that are based on different types of neural networks (Li, paragraph 0045-0047 and Fig. 4 teach “the ensemble sub-DNNs (wherein the first candidate ensemble model comprises at least two models)” can be “DNNs with…different structures (e.g., standard feedforward DNN, convolutional neural network (CNN), recurrent neural network (RNN), long short-term memory RNN, or other structures) (that are based on different types of neural networks)”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Li’s teachings of filling an ensemble teacher model with “untrained” sub-DNN models and training the ensemble into Yin’s teaching of training and ranking interim ensembles for use in a combined DE2 in order to create ensembles with specific types of machine learning algorithms (Li, paragraph 0045-0047 and Fig. 4).

Regarding claims 3, 10, and 16, the combination of Yin and Li teach all the claim limitations of claims 1, 8, and 15 above; and further teach the plurality of untrained candidate submodels comprise a first candidate submodel and a second candidate submodel, and wherein the first candidate submodel and the second candidate submodel are based on the same type of neural networks and have different hyperparameters for the same type of neural networks (Li, paragraphs 0045-0046, 0070, and Fig. 4 teach the initialized ensemble of sub-DNN models (plurality of untrained candidate submodels) include multiple DNNs (first and second candidate submodels), where these models can be the same structure (same type), but with “different topologies (varying in number of layers and nodes, for example) (different hyperparameters)”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Li’s teachings of filling an ensemble teacher model with “untrained” sub-DNN models and training the ensemble into Yin’s teaching of training and ranking interim ensembles for use in a combined DE2 in order to create ensembles with specific types and structured machine learning algorithms (Li, paragraphs 0045-0046, 0070, and Fig. 4).

Regarding claim 4, 11, and 17, the combination of Yin and Li teach all the claim limitations of claims 3, 10, and 16 above; and further teach the same type of neural networks are deep neural networks (DNN), and the different hyperparameters comprise a quantity of hidden layers in a DNN network structure, a quantity of neural units of each hidden layer in a plurality of hidden layers, and a manner of connection between any two of the plurality of hidden layers (Li, paragraphs 0045-0046, 0070, and Fig. 4 teach the initialized ensemble of sub-DNN models include multiple DNNs (same type of neural networks are deep neural networks (DNN)), where these models can be the same structure (same type), but with “different topologies different hyperparameters comprise a quantity of hidden layers in a DNN network structure, a quantity of neural units of each hidden layer in a plurality of hidden layers)”, and shown to have connection between all layers (manner of connection between any two of the plurality of hidden layers)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Li’s teachings of filling an ensemble teacher model with “untrained” sub-DNN models of different types and training the ensemble into Yin’s teaching of training and ranking interim ensembles for use in a combined DE2 in order to create ensembles with specific types and structured machine learning algorithms (Li, paragraphs 0045-0046, 0070, and Fig. 4).

Regarding claim 5, 12, and 18, the combination of Yin and Li teach all the claim limitations of claims 1, 8, and 15 above; and further teach training the first candidate ensemble model comprises: 
determining that the first candidate ensemble model is not empty (Yin, sections 1 and 4 teach including classifiers to be trained into interim ensembles (determining that the first candidate ensemble model is not empty)); and 
responsive to determining the first candidate ensemble model is not empty, training the first candidate ensemble model (Yin, sections 1 and 4 teach interim ensembles including classifiers to be trained (responsive to determining the first candidate ensemble model is not empty), and then “we train interim ensembles” .

Regarding claim 6, 13, and 19, the combination of Yin and Li teach all the claim limitations of claims 1, 8, and 15 above; and further teach wherein the performance evaluation results of each candidate ensemble model of the group of candidate ensemble models comprise a function value of a loss function corresponding to each ensemble model in the group of candidate ensemble models (Yin, sections 1 and 4 teach the trained “interim ensembles” are combined “according to their series performances” (wherein the performance evaluation results of each candidate ensemble model of the group of candidate ensemble models) to determine interim ensemble weighting in the DE2, where the performances include determining “the classification error rate as the loss of the interim ensemble” (comprise a function value of a loss function) for each ensemble (corresponding to each ensemble model in the group of candidate ensemble models)), and 
selecting the optimal candidate ensemble model with optimal performance from the group of candidate ensemble models further comprises selecting a candidate ensemble model corresponding to a minimum function value of the loss function as the optimal candidate ensemble model (Yin, sections 1 and 4 teach the trained “interim ensembles” are combined “according to their series performances” (selecting the optimal candidate ensemble model with optimal performance from the group of candidate ensemble models) to determine interim ensemble weighting in the DE2, where the performances include determining “the classification error rate as the .

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (“DE2: Dynamic ensemble of ensembles for learning nonstationary data”, 2015) hereinafter Yin, in view of Li et al (US Pub 20160078339) hereinafter Li, in view of Lakhani et al (“Deep Learning at Chest Radiology: Automated Classification of Pulmonary Tuberculosis by Using Convolutional Neural Networks”, 2017) hereinafter Lakhani .
Regarding claim 7, 14, and 20, the combination of Yin and Li teach all the claim limitations of claims 1, 8, and 15 above. However the combination does not explicitly teach wherein the performance evaluation results comprise an area under a receiver operation characteristic (ROC) curve (AUC) value corresponding to each candidate ensemble model of the group of candidate ensemble models, and selecting the optimal candidate ensemble model with optimal performance from the group of candidate ensemble models further comprises selecting a candidate ensemble model corresponding to a maximum AUC value as the optimal candidate ensemble model.
Lakhani teaches wherein the performance evaluation results comprise an area under a receiver operation characteristic (ROC) curve (AUC) value corresponding to each candidate ensemble model of the group of candidate ensemble models (page 577, section Statistical and Data Analysis, paragraph 2 teaches using multiple “[e]nsembles” of different weighting biases between “the classifiers” consisting of “AlexNet and GoogLe Net”, and page 574, section Materials and Methods, and pages 577-578 further teach comparing AUC results for each pre-trained neural network ensemble (corresponding to each candidate ensemble model of the group of candidate ensemble models) vs. the AUC results for each “untrained” neural network ensemble (corresponding to each candidate ensemble model of the group of candidate ensemble models), where it is further taught these AUC measurements to be ROC AUC’s), and 
selecting the optimal candidate ensemble model with optimal performance from the group of candidate ensemble models further comprises selecting a candidate ensemble model corresponding to a maximum AUC value as the optimal candidate ensemble model (page 577, section Statistical and Data Analysis, paragraph 2 teaches using multiple “[e]nsembles” of different weighting biases between “the classifiers” consisting of “AlexNet and GoogLe Net”, and page 574, section Materials and Methods, and pages 577-578 further teach comparing AUC results for each pre-trained neural network ensemble (from the group of candidate ensemble models) vs. the AUC results for each “untrained” neural network ensemble (from the group of candidate ensemble models) to find which result is the highest (maximum AUC value) and declare (select) the highest result (maximum AUC value) as the “best performing ensemble (as the optimal candidate ensemble model)”. It is further taught these AUC measurements are also ROC AUC’s.).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al (US Pub 20080228680) teaches creating ensembles with a pool of neural networks, and then further selecting the best performing ensembles to form an ensemble-of-ensembles, or a current “surrogate model”.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123